

EXHIBIT 10.5


PEOPLES BANCORP INC. ANNUAL REPORT ON FORM 10-K
FOR FISCAL YEAR ENDED DECEMBER 31, 2019


SUMMARY OF BASE SALARIES FOR EXECUTIVE OFFICERS
OF PEOPLES BANCORP INC.


The base salaries of executive officers of Peoples Bancorp Inc. (“Peoples”) are
determined by evaluating the most recent comparative peer data and the role and
responsibilities of their positions. Individual salary increases are reviewed
annually and are based on Peoples' overall performance and the executive's
attainment of specific individual business objectives during the preceding year.


The following table details the base salaries to be paid by Peoples and its
subsidiaries to Charles W. Sulerzyski, President and Chief Executive Officer of
Peoples, and the four other most highly compensated executive officers of
Peoples for the fiscal year ending December 31, 2019:



NamePosition/TitleBase SalaryCharles W. SulerzyskiPresident and Chief Executive
Officer$600,000  John C. RogersExecutive Vice President, Chief Financial Officer
and Treasurer321,000  Doug WyattExecutive Vice President, Chief Commercial
Banking Officer265,000  Carol A. SchneebergerExecutive Vice President, Chief
Administrative Officer265,000  Robyn A. StevensExecutive Vice President, Chief
Credit Officer240,000  




